MAINE SUPREME JUDICIAL COURT                                                   Reporter of Decisions
Decision:    2019 ME 129
Docket:      Yor-18-461
Submitted
  On Briefs: June 26, 2019
Decided:     August 6, 2019

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, HJELM, and HUMPHREY, JJ.



                             IN RE CHILDREN OF MEAGAN C.


SAUFLEY, C.J.

         [¶1] A mother and father appeal from a consolidated judgment of the

District Court (York, Duddy, J.) terminating their parental rights to their

children. See 22 M.R.S. § 4055(1)(B)(2)(a), (b)(i)-(ii) (2018).1 Both parents

challenge the sufficiency of the evidence supporting the court’s determination

that they are parentally unfit and contend that the court abused its discretion

in determining that termination was in the children’s best interests.

Additionally, the father challenges the denial of his post-judgment

Rule 60(b)(6) motion for relief from judgment on the ground of ineffective

assistance of counsel. See M.R. Civ. P. 60(b)(6). We affirm the judgments.


   1  The children subject to this appeal are two girls and one boy. The mother and father are the
biological parents of the girls and the mother is the biological parent of the boy. The father was the
legal father of the boy because he and the mother were married at the time she gave birth to the boy.
The father has since, however, consented to the termination of his parental rights with respect to the
boy, 22 M.R.S. § 4055(1)(B)(1) (2018); he does not appeal from the judgment. The judgment now on
appeal terminated the boy’s biological father’s parental rights; he does not appeal from that
judgment.
2

                                I. BACKGROUND

       [¶2] In June 2017, the Department petitioned to terminate the parents’

parental rights as to the girls, and the mother’s parental rights as to the boy.

See 22 M.R.S. § 4052 (2018). The court (Duddy, J.) held a three-day hearing,

from September 25 through September 27, 2018, on the Department’s petition

at which both parents were present and represented by counsel. See 22 M.R.S.

§ 4054 (2018).

       [¶3] By judgment dated November 2, 2018, the court terminated the

parents’ parental rights as to the girls, and the mother’s parental rights as to

the boy. See id. § 4055(1)(B)(2)(a), (b)(i)-(ii). The court found by clear and

convincing evidence that each parent (1) is unwilling or unable to protect the

children from jeopardy and these circumstances are unlikely to change within

a time which is reasonably calculated to meet the children’s needs and (2) has

been unwilling or unable to take responsibility for the children within a time

which is reasonably calculated to meet the children’s needs.               See id.

§ 4055(1)(B)(2)(b)(i)-(ii).   The court also found by clear and convincing

evidence that termination of the parents’ parental rights is in the children’s best

interests. See id. § 4055(1)(B)(2)(a); In re Caleb M., 2017 ME 66, ¶ 6, 159 A.3d

345.
                                                                                3

      [¶4] The court’s supported factual findings as to the mother’s fitness are

as follows:

            The children were taken into custody over two years ago.
      Since that time, [the mother] has failed to resolve her chronic
      substance abuse and to address her mental health. [The mother]
      has continued to use drugs and alcohol, has failed to get clean and
      sober, and is currently abusing alcohol and Subutex. [The mother]
      bullies and threatens her treating physician to support her various
      substance use habits. [The mother] lies about and minimizes her
      substance use, and is in a state of denial and dishonesty. [The
      mother] has failed to seek out and obtain mental health treatment,
      and has failed to address her mental health issues. [The mother]
      has failed to nurture a healthy attachment with [the children]. The
      GAL testified at trial that in his opinion [the mother] has not
      improved at all since the start of this case, and the Court agrees.

             Given her continued state of poly substance abuse, [the
      mother] is currently unable and unwilling to protect her children
      from jeopardy. She is also currently unable and unwilling to take
      responsibility for her children. After two years, [the mother]’s
      visits with her children are still fully supervised. Even in a
      supervised setting, [the mother] is barely able to feed [the boy], and
      totally unable to take responsibility for a child with his profound
      disabilities. [The mother]’s visits with [the girls] have been hurtful
      and counterproductive. [The mother] has demonstrated no
      understanding of or ability to manage [the younger girls]’s anxiety
      disorder or [the older girl]’s PTSD. In view of [the mother]’s failure
      for over two years to make any progress toward sobriety and
      improved mental health, and her current state of denial, [the
      mother] shows no prospect for the foreseeable future of protecting
      the children from jeopardy, or taking responsibility for them.

The court’s supported evidentiary findings as to the father’s parental fitness are

as follows:
4

             In the over two years since [the girls] were taken into
      Department custody, [the father] has done next to nothing to
      alleviate jeopardy or take responsibility for the girls. When he was
      given visitation in late 2016, after being released from jail, he
      missed several visits and his visitation was suspended. Soon after
      visitation was resumed, [the father] relapsed, and he asked for
      visitation to be suspended. He failed to engage consistently or
      successfully in any services while he was not incarcerated. He has
      only recently begun participating in services during his current jail
      sentence. He concedes that it will be at least nine to ten months
      before he might be ready to parent the girls. . . . [T]he Court finds
      that prediction unrealistic. The smallest thing triggers [the
      father]’s drug use, and his track record establishes that [the father]
      is not willing or able to do the work necessary to improve his
      situation. [The father] will not be able to protect the girls from
      jeopardy, or take responsibility for them, anytime in the
      foreseeable future. Accordingly, [the father] is unable or unwilling
      to protect the girls from jeopardy, or to take responsibility for
      them, within a time reasonably calculated to meet their needs.

      [¶5] The court also made the following supported findings regarding the

best interests of the children:

      [The boy] . . . has lived with the [foster parents] for most of his life.
      The [foster parents] have learned how to interpret [the boy]’s facial
      expressions and how to read his body language. [The foster mom]
      understands how to implement lessons learned from [the boy]’s
      many therapies. [She] has also figured out how to successfully feed
      [the boy]. The [foster parents’] household is stable, and provides a
      safe environment in which all of [the boy]’s substantial physical
      and emotional needs can be met. [The boy] is not old enough, or
      intellectually able, to express a meaningful preference. However,
      the fact that [the boy] has thrived in the care of the [foster parents]
      reflects his deep and meaningful bond with [them].

             [The mother] . . . ha[s] demonstrated no ability to take care
      of [the boy]. [The boy] has not lived with [the mother] . . . for over
                                                                             5

two years, and has no ability to integrate back into a home with [the
mother] . . . . [The mother] lives with her current boyfriend . . . who
in turn lives in the home of his parents. [He] has never met [the
boy], and has no realistic understanding about the extent of [the
boy]’s physical and intellectual disabilities. [The boyfriend]’s
statements that [the boy] (along with [the girls]) are all welcome to
move into his parent’s house with him, are fanciful and
unpersuasive. [The mother] thus lacks stable and safe housing for
[the boy]. In light of all of the above, therefore, terminating the
parental rights of [the mother] . . . is in [the boy]’s best interest.

      . . . [The girls] have lived in foster care for well over two years.
Both girls were in deep distress when they were taken into
Department custody, and have improved physically and
emotionally with the loving care, structure, and constancy of their
therapeutic foster family. Both girls, however, still have emotional
and mental health challenges arising from their respective
diagnoses and the trauma inflicted on them by their parents.

       Neither [of the girls has] a healthy attachment to [the
mother] or [the father]. [The father] has not lived with or parented
the girls since he walked away from the family in 2014. Since that
time, [the father] has been almost entirely absent from the girls’
lives, due to choices he has made, incarceration, and drug use. He
does not understand the girls’ needs, has no ability to meet those
needs, and has no home into which the girls could reintegrate. The
girls have more recently lived with [the mother], but [the mother]’s
relationship with the girls has been marred by [the mother]’s poly
substance abuse. [The mother]’s visitation with the girls has made
matters worse, not better. [The mother] does not understand the
girls’ needs, and has no ability to meet those needs. [The mother]’s
boyfriend . . . has never met [the girls]. [The mother’s boyfriend’s]
comments that [the girls] . . . are welcome to move in with him in
the home of his parents, is fanciful and unpersuasive. Accordingly,
[the mother] also lacks a stable home into which the girls could
reintegrate.
6

             [The older girl]’s comments regarding her future placement
      reflect deep ambivalence. On the one hand, [the older girl] has been
      overheard on occasion to say that she would like to return home
      with her mother. On the other hand, [the older girl] has more often
      commented that her mother is mean, lies constantly, and is not
      doing well enough to resume custody of the children. As a result,
      [the older girl] has not expressed a meaningful preference. In
      contrast, [the younger girl] has been quite clear about her
      preference. [The younger girl] would like to live with her foster
      family (although she understands that is not an option), or live with
      [the boy]’s foster family. [The younger girl] has not expressed a
      meaningful desire to live with [the mother].

              The girls’ placement with their therapeutic foster family is
      not pre-adoptive, but has nevertheless worked very well for [the
      girls]. The foster family has provided love, skillful care, an absence
      of trauma, and constancy. These are the ingredients the girls need
      in a permanent placement, which can be achieved through
      adoption. Both girls are desperate for a sense of permanency, and
      for [the older girl] especially, the ongoing uncertainty with regard
      to [the mother] and [the father] is painful and traumatizing. [The
      mother] and [the father] offer no reasonable hope of stability and
      permanency. Both girls are very adoptable, and adoption will
      provide an appropriate permanent placement for [the girls]. The
      Department is already exploring a possible kinship adoption. For
      all of these reasons, terminating the parental rights of [the mother]
      and [the father] is in the best interest of [the girls].

      [¶6] The mother and father each filed a notice of appeal. See 22 M.R.S.

§ 4006 (2018); M.R. App. P. 2B(c)(1), (d).

      [¶7] Over two months later, on January 9, 2019, the father moved to

permit trial court action on his post-judgment motion for an extension of time

to file a Rule 60(b)(6) motion for relief from judgment alleging ineffective
                                                                                  7

assistance of counsel at the termination hearing. See M.R. Civ. P. 60(b)(6); M.R.

App. P. 3(c)(2); In re M.P., 2015 ME 138, ¶¶ 20-21, 27, 126 A.3d 718. By order

dated January 15, we granted the father’s motion, and stayed the appeal

pending trial court action. The father filed his motion for an extension.

      [¶8] On January 25, 2019, the court (Duddy, J.) citing In re M.P., 2015 ME

138, ¶ 20 n.4., 126 A.3d 718, denied the father’s motion for an extension,

concluding that the father “did not timely file his Rule 60(b)(6) motion, nor did

he timely move for an extension of time,” within the prescribed twenty-one day

filing period. The court concluded that, after “balancing the children’s interest

with [the father]’s interest,” such “does not weigh in favor of [the father]’s

interest.   There is nothing exceptional and unusual about [the father’s]

incarceration that would warrant an extension of time to file his Rule 60(b)(6)

motion.” (Citing In re Alijah K., 2016 ME 137, ¶ 14, 147 A.3d 1159 (“A parent

who is unable to fulfill his parental responsibilities by virtue of being

incarcerated is entitled to no more protection from the termination of his

parental rights than a parent who is unable to fulfill his parental responsibilities

as a result of other reasons.”).)

      [¶9] The father filed a notice of appeal from that order, and we remanded

the matter for the court to “perform an initial review of the motion immediately
8

after it is filed to determine whether it raises sufficient grounds to warrant a

response and any further proceedings.” The father filed his Rule 60(b)(6)

motion for relief from judgment. Attached to the motion were signed and

sworn affidavits from the father, his own father, his mother, and a pastor; a

signed letter from the father to an unidentified recipient requesting supervised

visits with the girls; an unsigned and unsworn affidavit from his sister; a letter

from the Director of Victim Services at the Department of Corrections, allowing

the father one visit and two phone calls with the girls; and an email from the

Department Permanency Caseworker indicating that the father may write a

letter responding to the girls’ letter to him.

      [¶10] The court denied the motion after it “carefully and thoroughly

reviewed [the father]’s motion, . . . the affidavits and other materials submitted”

and the court’s prior orders. The court found as follows:

      The Court concludes [the father] has not presented any persuasive
      reason justifying relief from the operation of the judgment. The
      Court rejects [the father]’s argument that if only his attorney had
      called the ten “potential” witnesses, or offered the seven suggested
      documents, or managed his trial time differently, or taken other
      steps, the Court would have had insufficient evidence to make the
      required termination findings, or the outcome would somehow
      have been different. The Department proved its case by clear and
      convincing evidence, and the outcome with regard to [the father]
      was not close. The Court has specifically reviewed its findings
      regarding [the father]’s parental . . . fitness, and the children’s best
      interest, in light of [the father]’s proffer in his Rule 60(b)(6)
                                                                                  9

      motion, and his supporting affidavits and materials, and concludes
      there is no reason to provide [the father] with relief from judgment.

      [¶11] The father filed a notice of appeal from that order. We dismissed

the father’s appeal of the order denying his request for an extension, and

consolidated his appeal of the order denying his Rule 60(b)(6) motion with the

parents’ appeals of the judgment terminating their parental rights.

                                 II. DISCUSSION

A.    Sufficiency of the Evidence

      [¶12] Here, the court’s findings are sufficient to support the court’s

determinations that both parents are unwilling or unable to protect the

children from jeopardy and these circumstances are unlikely to change within

a time which is reasonably calculated to meet the children’s needs, that both

parents are unwilling or unable to take responsibility for the children within a

time which is reasonably calculated to meet their needs, see 22 M.R.S.

§ 4055(1)(B)(2)(b)(i)-(ii), and that termination of the parents’ parental rights

is in the children’s best interest, see id. § 4055(1)(B)(2)(a). See In re M.P., 2015

ME 138, ¶ 16, 126 A.3d 718.

      1.    Parental Fitness

      [¶13] The mother argues that the court found her unfit “mainly because

she ‘failed to resolve her chronic substance abuse’ by continuing to use drugs
10

and abuse alcohol and Subutex,” but that “the record is so void of support for

that finding, the Trial Court could not even have been reasonably persuaded as

to the same.” (Emphasis added.) To the contrary, the court did not determine

that the mother was unfit “mainly” for that reason; the court found her unfit for

a multitude of reasons. The court found, and the evidence supports, that, in

addition to her illicit substance use and alcohol abuse, she has failed to seek out

and obtain mental health treatment, nurture a healthy attachment to the

children, and demonstrate an understanding of or ability to manage any of the

children’s physical and mental health needs.

      [¶14] There is also ample evidence to support the finding that she does

continue to “use drugs and abuse alcohol and Subutex.” By the mother’s own

admission, she has used heroin, fentanyl, Percocet, and cocaine since the

beginning of the child protection proceeding. The court also heard testimony

and found that the mother sought hospital treatment during the pendency of

this case where she reported that she had been drinking one-half of a

750-milliliter bottle of vodka per day and the hospital diagnosed her with “Daily

and problematic pattern of alcohol consumption to suggest dependence and

abuse.” A urine sample, taken near the time she reported to the hospital,

confirmed an “exceptionally high level” of alcohol that could corroborate her
                                                                                 11

reported alcohol consumption. Although the mother testified that those facts

are not true, the court found—as is in its discretion as fact-finder—the mother

“to be a particularly untruthful and unreliable witness, to lack credibility on key

factual issues as to her sobriety and use of alcohol.”         See In re Child of

Radience K., 2019 ME 73, ¶ 34, 208 A.3d 380; In re Children of Tiyonie R., 2019

ME 34, ¶ 6, 203 A.3d 824.

      [¶15] The mother also argues that the court erred in finding that she has

“not improved” and that her housing arrangements for the children were

“fanciful and unpersuasive” because, she argues, the Department investigated

her care of her youngest child who remains in her care and has found “the exact

opposite—that the Mother was fit and her home was safe and appropriate for

an infant.”

      [¶16] The mother’s fitness to parent one infant child with no known

disabilities is significantly different than her fitness to parent any one of the

three children at issue in this case, much less all four children at once. The court

found, and the record supports, that all of the children here struggle as a result

of past harms inflicted upon them while in the mother’s care, requiring therapy,

special education sessions, and full, daily supervision by their foster parents.

The testimony at trial is that in the past two years, the mother has attended a
12

total of three of the boy’s medical appointments, no appointments for the girls,

and has attended only one school event. The mother has shown she has great

difficulty during supervised visits in controlling and managing the needs of the

three children and her infant son while all together. The mother has had to

remove herself from the group visits with the four children due to feeling

“overwhelmed.” The court’s findings as to the mother’s parental unfitness are

well supported by the record.

      [¶17] The father testified that it would be at least nine to ten months

before he might be ready to parent the girls. The court found that this predicted

timeline was “unrealistic.” The father argues that this finding is not supported

by evidence in the record for the following reasons: he has been sober for nine

months; he had previously attended Bay Street Recovery; he has been

undergoing treatment and training while incarcerated; and he has family

support when released from prison. The entirety of the evidence fully supports

the court’s finding.

      [¶18] The court found, and the evidence supports, that the father has

been incarcerated on and off during the time that the girls have been in the

Department’s care. See In re Alijah K., 2016 ME 137, ¶ 14, 147 A.3d 1159 (“A

parent who is unable to fulfill his parental responsibilities by virtue of being
                                                                                 13

incarcerated is entitled to no more protection from the termination of his

parental rights than a parent who is unable to fulfill his parental responsibilities

as a result of other reasons.”). The evidence further shows that, while he was

released from prison, he lacked stable housing; continued to use illicit drugs—

including a relapse on cocaine in May 2017; received only some substance

abuse counseling—admitting that he completed only two phases at Bay Street

Recovery before being arrested; and received no mental health treatment

despite his self-reported need for such treatment. The father testified that he

has only recently begun treatment and, although he has been looking for sober

housing programs for after his release, he does not presently have housing

arranged. Moreover, although the father argues that he has been clean from

substances for the past nine months, a majority of which he has spent

incarcerated, his lack of consistent sobriety while he was not in prison supports

the court’s finding that the father’s “track record establishes that [he] is not

willing or able to do the work necessary to improve his situation” or meet the

girls’ needs.

      [¶19] The court’s findings that the father is unwilling or unable to protect

the girls from jeopardy or take responsibility for the girls within a time which

is reasonably calculated to meet their needs are fully supported by the record.
14

         2.    Best Interests of the Girls

         [¶20] The parents argue that the court’s ultimate termination of their

parental rights constituted an abuse of discretion because termination at this

point, when the girls’ current foster family is not willing to adopt them, fails to

establish permanency for the girls.2 We have frequently stated that, “[a]lthough

permanency is often achieved through adoption, permanency can also be

achieved through other arrangements.” In re Marcus S., 2007 ME 24, ¶ 10, 916

A.2d 225. The concept of permanency is a dynamic one, and permanency in a

particular case “must be fashioned from the actual circumstances and needs of

the . . . children before the court.” Id. Based on the record before us, the court

did not abuse its discretion when it determined that termination is in the best

interests of these two girls when the parents have demonstrated that they are

unable to offer the children any semblance of permanency due to their failure

to alleviate jeopardy over the two years since the removal of the girls, even with

ample support from the Department. See id. ¶ 10-11; cf. In re Thomas H., 2005

ME 123, ¶¶ 31-34, 889 A.2d 297 (vacating the denial of a petition to terminate




     2The mother also argues that there was not sufficient evidence presented at trial for the court to
conclude that termination of her rights is in the boy’s best interest. As addressed above, the record
fully supports the court’s finding by clear and convincing evidence that termination is in the boy’s
best interest. Supra ¶ 12; see 22 M.R.S. § 4055(1)(B)(2)(a) (2018).
                                                                                                    15

parental rights when, considering the child’s need for permanency, the denial

prevented the child from being adopted). We discern no abuse of discretion in

the court’s conclusion that termination of the parents’ parental rights was in

each of the girls’ best interests.

B.       Post-Judgment Motion for Relief from Judgment

         [¶21] The father also argues that the court abused its discretion in

denying his Rule 60(b)(6) motion for relief from judgment on the ground of

ineffective assistance of counsel and that the court erred in denying his motion

without affording him the opportunity of a hearing to create a testimonial

record to support his claim. We address each argument in turn.

         1.    Ineffective Assistance of Counsel

         [¶22] The procedure for a parent to bring a claim of ineffective assistance

of counsel through a motion for relief from judgment pursuant to M.R.

Civ. P. 60(b)(6) is now settled. See In re M.P., 2015 ME 138, ¶¶ 19-21, 26-27,

126 A.3d 718.3 Within twenty-one days following the expiration of the appeal




     When the existing record provides sufficient facts to support a claim of ineffective assistance of
     3

counsel, the parent asserting the claim may do so on direct appeal. See In re M.P., 2015 ME 138, ¶ 19,
126 A.3d 718; see also In re Aliyah M., 2016 ME 106, ¶¶ 6-8, 144 A.3d 50. When, as is the case here,
the basis for the parent’s claim is not clear from the existing record, requiring the parent to present
extrinsic evidence to establish his claim, the parent must promptly raise the claim to the trial court
through a motion for relief from judgment pursuant to M.R. Civ. P. 60(b)(6). See In re M.P., 2015 ME
138, ¶ 20, 126 A.3d 718; see also In re Aliyah M., 2016 ME 106, ¶¶ 6-8, 144 A.3d 50.
16

period, the parent filing the motion must submit a signed and sworn affidavit

stating, with specificity, that (1) counsel’s performance was deficient—such

that it was incompetent or inefficient—and (2) the parent was so prejudiced by

that deficiency that it rose to the level of preventing a just result. Id. ¶ 21. If the

parent asserts that counsel’s deficiency was due to his or her failure to call any

individuals as witnesses during the termination hearing, the parent’s motion

must be accompanied by signed and sworn affidavits from those individuals.

Id. Similarly, if the parent asserts that counsel failed to offer certain exhibits

into evidence, the parent must attach those exhibits to the motion. See generally

In re Aliyah M., 2016 ME 106, ¶ 8, 144 A.3d 50 (discussing the presentation of

extrinsic evidence through the parent’s affidavit). Affidavits submitted to

support an alleged failure to call a witness or present specific evidence must be

from witnesses or refer to evidence known and available to counsel before the

hearing. If a parent fails to comply with this procedure, we will affirm a trial

court’s denial of the parent’s Rule 60(b)(6) motion “[b]ecause of the

counter-balancing interests of the State in ensuring stability and prompt

finality for the child.” In re M.P., 2015 ME 138, ¶ 21, 126 A.3d 718. We review

the factual findings underlying ineffectiveness claims for clear error and the
                                                                                17

trial court’s ultimate denial of a Rule 60(b)(6) motion for an abuse of discretion.

In re Children of Jeremy A., 2018 ME 82, ¶ 21, 187 A.3d 602.

      [¶23] Here, the father filed a signed and sworn affidavit with his motion

stating why he believed his counsel at the termination hearing was deficient.

He asserted that his attorney failed to call ten witnesses to present testimony

at the termination hearing. In his motion, he provided signed and sworn

affidavits from only three of those ten witnesses—his father, his mother, and a

church pastor. The father also asserted that his attorney failed to present seven

documents in evidence. In his motion, he provided three documents, none of

which were identifiable as one of the seven that he had said his attorney failed

to offer at trial. Accordingly, the father’s motion ultimately relied on the three

signed and sworn affidavits and three unlisted documents of minimal

relevance. See In re Tyrel L., 2017 ME 212, ¶ 8, 172 A.3d 916 (providing that

the court should consider the parent’s motion when it complies with the

procedural requirements of providing signed and sworn affidavits).

      [¶24] We are left to review the three properly presented signed and

sworn affidavits—from his father, his mother, and a church pastor—to

determine whether the court erred in concluding that these affiants’ assertions

were insufficient to prove ineffectiveness. To properly assert ineffectiveness,
18

the affiants would have needed to assert facts that, if presented at trial, could

have rendered as unjust the court’s finding that the father “has done next to

nothing to alleviate jeopardy or take responsibility for the girls,” that “[h]e does

not understand the girls’ needs, has no ability to meet those needs, . . . has no

home into which the girls could reintegrate, . . . [and] offer[s] no reasonable

hope of stability and permanency.” None of the affiants asserted facts that

spoke to contrary findings. Nor did the affiants provide evidence suggesting

that the father will be able to maintain sobriety and stability after his release.

      [¶25] To be clear, the Rule 60(b)(6) process that we have established is

not intended to allow a parent to have a second chance to show that he is at last

attending to the responsibilities of providing safe and nurturing care for his

children. The process is specifically designed to avoid delays in the final

adjudication of a parent’s parental rights, allowing the children some hope of

permanence and finality, while at the same time allowing a parent to be heard

if there has truly been a lapse in the service of the attorney. The trial court here

understood the process, acted promptly and thoroughly, and reviewed the

record carefully for any indication that prior counsel was ineffective. What the

record established was that the father, himself, had been ineffective in

maintaining sobriety and creating a safe home for his children, and that people
                                                                               19

who cared about him hoped that someday he would be able to do so. Given the

father’s failure to present any evidence demonstrating ineffective assistance of

counsel, the court did not err in its conclusion.

      2.    Motion Hearing

      [¶26] The father filed his Rule 60(b)(6) motion for relief from judgment

nearly three months after the court entered the judgment terminating his

parental rights onto the docket. See In re M.P., 2015 ME 138, ¶¶ 19-20, 126 A.3d

718 (holding that the motion for relief from judgment should be filed no later

than twenty-one days after the expiration of the period for appealing the

underlying judgment). In what was perhaps an excess of caution, we permitted

the trial court to act, but, to effectuate promptness, ordered that it do so

“expeditiously” and suggested that it “perform an initial review of the motion

immediately after it is filed to determine whether it raises sufficient grounds to

warrant a response and any further proceedings.” (Emphasis added); see In re

Aliyah M., 2016 ME 106, ¶ 8, 144 A.3d 50 (holding that after the parent files a

Rule 60(b)(6) motion, the trial court will then “make a prompt preliminary

determination of whether to allow the parties to present additional

testimony”); In re M.P., 2015 ME 138, ¶ 36, 126 A.3d 718 (holding that “it is for

the trial court to determine what process is necessary to meaningfully assess a
20

parent’s [Rule 60(b)(6)] claim”). The court did exactly as we ordered. After it

determined that the father failed to make a prima facia case of ineffectiveness

in the documents accompanying the motion, the court concluded that no

hearing on his motion was necessary. We discern no error in the court’s actions

taken pursuant to our direction.

        The entry is:

                           Judgments affirmed.



Amy McNally, Esq., Woodman Edmands Danylik Austin Smith & Jacques, P.A.,
Biddeford, for appellant mother

Kristina Dougherty, Esq., Chester & Vestal, P.A., Portland, for appellant Father

Aaron M. Frey, Attorney General, and Zack Paakkonen, Asst. Atty. Gen., Office of
the Attorney General, Augusta, for appellee Department of Health and Human
Services


York District Court docket numbers PC-2016-08 and PC-2016-09
FOR CLERK REFERENCE ONLY